UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

December 27, 2016

Rochelle Marcus, M.Ed., J.D.
401 East Las Olas Boulevard
Suite 1400
Fort Lauderdale, Florida 33301
Dear Ms. Marcus:
This letter responds to your February 16, 2016 and March 29, 2016 correspondence to the U.S.
Department of Education (Department), Office of Special Education Programs within the Office
of Special Education and Rehabilitative Services. We regret the delay in responding.
In your February 16, 2016 letter, you ask whether the Individuals with Disabilities Education Act
(IDEA) obligates a school district to correspond with a parent’s attorney. As you correctly
indicate, the IDEA and its implementing regulations do allow parents access to representation
but only speak to specific circumstances. For example, at an individualized education program
(IEP) Team meeting a parent or eligible student may, at their own expense, be assisted or
represented by one or more individuals of his or her own choice, including an attorney, provided
they meet the requirements of 34 CFR §300.321(a)(6) of the Part B regulations, consistent with
section 614(d)(1)(B)(vi) of the IDEA. The regulation allows other individuals who have
knowledge or special expertise regarding the child, including related services personnel, as
appropriate, to be included as members of a child’s IEP Team at the discretion of the parent or
the public agency. Under 34 CFR §300.512(a)(1), any party to a hearing has the right to be
accompanied and advised by counsel. Consistent with 34 CFR §300.508(a)(1), the public agency
must have procedures that, in the case of a due process complaint, require either party, or the
attorney representing a party, to provide to the other party a copy of the due process complaint.
However, the IDEA and its implementing regulations do not contain a general requirement that
schools must communicate with a parent’s attorney outside of specific situations, such as those
represented above. General State standards addressing the attorney-client relationship are outside
the scope of the IDEA.
In subsequent correspondence dated March 29, 2016, you inquired as to whether electronic mail
messages (emails) written by school staff about a student should be considered an educational or
public record. Since this is an issue addressed under the Family Educational Rights and Privacy
Act and not the IDEA, we are referring you to the Department’s Family Policy Compliance
Office (FPCO). Please contact Mr. Dale King, Director, FPCO, at (202) 260-3887 or by email to
Dale.King2@ed.gov.

400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202-2600
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competiveness by
fostering educational excellence and ensuring equal access.

Based on section 607(e) of the IDEA, we are informing you that our response is provided as
informal guidance and is not legally binding, but represents an interpretation by the Department
of the IDEA in the context of the specific facts presented.
If you have any further questions, please do not hesitate to contact Ken Kienas of my staff at
202-245-7621 or by email at Ken.Kienas@ed.gov.
Sincerely,
/s/
Ruth E. Ryder
Acting Director
Office of Special Education Programs

